COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 ERIC DONNELL HARRIS,                            §
                                                                 No. 08-09-00020-CR
                   Appellant,                    §
                                                                    Appeal from the
 v.                                              §
                                                              363rd Judicial District Court
                                                 §
 THE STATE OF TEXAS,                                            of Dallas County, Texas
                                                 §
                   Appellee.                                     (TC# F-0759223-W)
                                                 §


                                  MEMORANDUM OPINION

       Eric Donnell Harris appeals his conviction for capital murder. Appellant was convicted

by a jury and sentenced by the trial court to imprisonment for life in the Institutional Division of

the Texas Department of Criminal Justice. We affirm.

       Appellant’s appointed counsel has filed a brief in which she concludes that the appeal is

frivolous and without merit. Appellate counsel states that she has studied the record and has

found no error preserved for appeal that could serve as grounds for reversible error. The brief

meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493,

reh. denied, 388 U.S. 924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional

evaluation of the record, and demonstrating why, in effect, there are no arguable grounds to be

advanced.1 See High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978). A copy of counsel’s brief

has been delivered to Appellant, and Appellant has been advised of his right to examine the


       1
          A copy of counsel’s brief has been delivered to Appellant, informing him of his right to
file a brief pro se. Appellant has not done so.
appellate record and file a pro se brief. No pro se brief has been filed.

       We have carefully reviewed the entire record and agree that the appeal is wholly frivolous

and without merit. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.Crim.App. 2005).

Further, we find nothing in the record that may arguably support the appeal. Accordingly, we

affirm the trial court’s judgment.




September 30, 2009
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)




                                                 -2-